— Order denying plaintiffs’ motion for a receiver, in an action to foreclose mortgages covering the property and franchises of a bridge corporation, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, there existed at the time of the execution and delivery of the mortgages in question statutory authority enabling the respondent to make the mortgages in question. (General Corp. Law, § 2; Stock Corp. Law, § 16.) In the exercise of a sound discretion the motion should have been granted. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.